           Case 1:18-cv-00681-RJL Document 77-1 Filed 08/16/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



AARON RICH
                             Plaintiff,

      v.                                                   Civil Action No. 1:18-cv-00681-RJL

                                                                   Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                             Defendants.




                     [PROPOSED JOINT] SCHEDULING ORDER

           IT IS HEREBY ORDERED that the following Scheduling Order is entered, subject to

 the rights of the parties to seek modification of the schedule:

       Close of Fact Discovery                               January 27, 2020

       Opening Expert Reports                                February 10, 2020

       Rebuttal Expert Reports                               February 24, 2020

       Close of Expert Discovery                             March 2, 2020

       Summary Judgment and Daubert Motions                  March 16, 2020

       Opposition to Summary Judgment and                    April 13, 2020
       Daubert Motions

       Reply in Support of Summary Judgment and              April 27, 2020
       Daubert Motions




                                                 1
     Case 1:18-cv-00681-RJL Document 77-1 Filed 08/16/19 Page 2 of 2



    Pre-Trial Conference                     May 26, 2020, or as soon as the
                                             Court can accommodate the parties

    Trial Begins                             June 8, 2020, or as soon as the Court
                                             can accommodate the parties




SO ORDERED.


    Dated:____________     ____________________________________
                           THE HONORABLE RICHARD J. LEON
                           UNITED STATES DISTRICT JUDGE




                                    2
